Citation Nr: 0531131	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-33 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969 and from November 1976 to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which determined that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for skin lesions on the head and body. 

The service connection for a skin disorder on the head and 
body is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  In a February 2001 decision, the Board denied the 
veteran's claim for entitlement to service connection for a 
skin disorder secondary to Agent Orange exposure; the veteran 
was informed of the decision the same month.

2.  Evidence added to the record since the February 2001 
Board decision is new evidence that, by itself or in 
connection with evidence already of record, relates to an 
unestablished fact necessary to substantiate the appellant's 
claim for service connection for a skin disorder.  




CONCLUSIONS OF LAW

1.  The February 2001 Board decision, denying service 
connection for a skin disorder secondary to Agent Orange 
exposure, is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2004).

2.  New and material evidence has been received since the 
February 2001 Board decision sufficient to reopen the 
appellant's claim for service connection for a skin disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See  66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice 
should be provided to a claimant before initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the issue of whether new and material 
evidence has been received to reopen the appellant's claim 
for entitlement to service connection for a skin disorder, 
the Board finds that the AOJ has substantially satisfied the 
duties to notify and assist, as required by the VCAA. To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision reopening the veteran's claim for service 
connection for a skin disorder.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993).

New and Material Evidence

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a skin 
disorder on his head and body.  Although the RO determined 
that new and material evidence had not been received to 
reopen the veteran's claim for service connection for a skin 
disorder in the November 2002 rating decision, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

In a January 1989 rating decision issued in February 1989, 
the RO originally denied the veteran's claim for entitlement 
to service connection for a skin disorder diagnosed as 
intertrigo (rash on right and left lateral scrotum) as 
neither related to exposure to Agent Orange nor as incurred 
in, or aggravated by, active duty (direct basis).  Similarly, 
in an April 1994 rating decision, the RO denied entitlement 
to service connection for cysts (on the neck), both on a 
direct basis and secondary to exposure to Agent Orange.  The 
veteran was notified of the denials and his appellate rights.  
Since the veteran did not file a notice of disagreement (NOD) 
within one year of notification of the January 1989 and March 
1994 rating decisions, they became final.  See, e.g., 38 
C.F.R. § 20.1103 (2004).  Later in an August 1999 rating 
decision, the RO determined that no new and material evidence 
had been received sufficient to reopen the veteran's 
previously denied claim for service connection for cysts due 
to exposure to Agent Orange.  The veteran was informed of 
this decision the same month and filed a timely NOD, in 
September 1999.  The Board affirmed the RO's denial in 
February 2001, recharacterizing the issue as a service 
connection for a skin disorder secondary to exposure to Agent 
Orange.  The Board found no new and material evidence had 
been submitted to reopen the claim.  Subsequent to the Board 
decision of February 2001, the veteran requested by a 
statement in support of claim dated July 2002, that the RO 
reopen his claim.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2005).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.

The pertinent evidence of record at the time of the February 
2001 Board decision consisted primarily of the veteran's 
service medical records; private treatment records for skin 
disorders, including a diagnosis of sebaceous cysts, and VA 
treatment records showing a diagnosis of intertrigo in 
January 1989.

Evidence presented or secured since the November 2002 rating 
decision includes recent private treatment records showing 
diagnoses of sebaceous cysts, lichen simplex chronicus and 
epidermal inclusion cysts.  

This evidence is clearly new, in that it is not redundant of 
other evidence previously considered.  Moreover, the evidence 
is material to the issue under consideration, as it includes 
new diagnoses for skin disorders to various parts of the body 
that the veteran maintains should be service connected.  
Records from a private physician included a diagnosis for 
sebaceous cysts, which is synonymous with the more recent 
diagnosis of epidermal inclusion cysts.  The private 
physician also diagnosed the veteran for lichen simplex 
chronicus.  This information provided by a private physician, 
in conjunction with in-service treatment for skin disorders, 
raises a reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the veteran's service-
connection claim for a skin disorder on the head and body is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a skin disorder has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.  


REMAND

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  The veteran qualifies as a 
Vietnam era veteran.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2005) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2005); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. 
Reg. 59,540-42 (Oct. 6, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The duty to assist includes obtaining VA and non-VA medical 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  On remand, the 
RO should attempt to obtain any missing non-VA and VA 
treatment records since August 1978 and to associate them, if 
available, with the record.    

The Board notes that the while in service the veteran was 
treated for various skin disorders to include 
trichoepithelioma and pseudofolliculitis.  On remand, the RO 
should make arrangements with the appropriate VA medical 
facility for the veteran to be afforded a skin examination, 
to ascertain the nature, extent and etiology of any skin 
disorder(s) found.

Even though the Secretary has determined that none of the 
disorders for which the veteran claims service connection is 
warranted on a presumptive basis due to exposure to Agent 
Orange, as noted above, the veteran could establish service 
connection on a direct basis.  In the interest of judicial 
economy, the service-connection claim must be remanded for 
adjudication on a direct basis pursuant to the holding in 
Combee.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 
2001) (where facts underlying claims are "intimately 
connected," interests of judicial economy and avoidance of 
piecemeal litigation require that claims be appealed 
together).  Thus, further appellate consideration of these 
claims is deferred.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all healthcare providers who 
have treated him for any skin disorder 
since August 1978.  The RO should obtain 
records from each health care provider he 
identifies, if not already in the claims 
file.  If records are unavailable, please 
have the provider so indicate. 

2.  The RO must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005) and 
C.F.R. § 3.159 (2005); as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
claimant to request or tell him to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a skin 
examination, by an appropriate 
specialist, in order to determine the 
nature, extent, and etiology of any skin 
disorder(s) found.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
examiner should so indicate in the 
report.  The examiner should determine 
whether any skin disorder(s) is present, 
and, if so, the correct diagnostic 
classification and etiology of any 
disorder(s) found.  All special studies 
or tests deemed necessary by the examiner 
are to be accomplished.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examiner should provide explicit 
responses to the following questions:

(a)  Does the veteran have a skin 
disorder(s)?

(b)  If a disorder(s) is found, the 
examiner should determine the etiology 
and the nature and extent of such 
disorder(s).  For each identified 
disorder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder: (1) 
began during; or (2) was aggravated 
(worsened), as the result of some 
incident of active service to include 
exposure to herbicides (Agent Orange).  
If it is not possible to separate the 
effects of one disorder from another, the 
examiner should so indicate.

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

4.  After completion of the above, the RO 
should readjudicate the veteran's 
service-connection claim for a skin 
disorder to include on a direct or 
presumptive basis due to exposure to 
herbicides.  If any determination remains 
unfavorable to the appellant, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which fully sets forth the 
controlling law and regulations pertinent 
to the issue on appeal, and be afforded 
an opportunity to respond before the case 
is returned to the Board for further 
review.

The purpose of this remand is to comply with due process of 
law and further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


